FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

HAMBLETON BROTHERS LUMBER CO.,         
a Washington corporation,
                Plaintiff-Appellant,
                v.
BALKIN ENTERPRISES, INC., an                No. 03-35480
Oregon corporation; JIM
                                              D.C. No.
BALLINGER, an individual; DALE
KINSEY; FINANCIAL INVESTMENTS,             CV-00-01765-
INC., an Oregon corporation;                 GMK/DJH
WILLIAM ABRACZINSKAS, an                     OPINION
individual; KERRYLEE HARRINGTON-
ADRACZINS, an individual; MARITAL
COMMUNITY OF WILLIAM AND
KERRYLEE ABRACZINSKAS,
             Defendants-Appellees.
                                       
        Appeal from the United States District Court
                 for the District of Oregon
          Garr M. King, District Judge, Presiding

                 Argued and Submitted
          September 15, 2004—Portland, Oregon

                  Filed February 11, 2005

     Before: J. Clifford Wallace, Ronald M. Gould, and
             Marsha S. Berzon, Circuit Judges.

                  Opinion by Judge Gould




                            1713
        HAMBLETON BROTHERS LUMBER v. BALKIN ENT.   1717


                      COUNSEL

Kurt M. Rylander, P.C., Vancouver, Washington, for the
plaintiff-appellant.

Mark B. Comstock, Garrett, Hemann, Robertson, Jennings,
Comstock & Trethewy, P.C., Salem, Oregon, for the
defendant-appellee.
1718     HAMBLETON BROTHERS LUMBER v. BALKIN ENT.
                         OPINION

GOULD, Circuit Judge:

   We must decide whether a Washington timber company’s
claims arising from the alleged breach of a timber contract
were properly dismissed on summary judgment.

   Hambleton Brothers Lumber Company appeals the district
court’s grant of summary judgment to Jim Ballinger on Ham-
bleton Brothers’s claims of breach of contract, piercing of the
corporate veil, fraudulent concealment, unfair and deceptive
trade practices under the Washington Consumer Protection
Act, and shareholder distributions recoverable pursuant to
Oregon Revised Statute section 60.645. Ballinger was for-
merly the president of Balkin Enterprises, an Oregon corpora-
tion that had entered into a contract with Hambleton Brothers
in 1994 giving Hambleton Brothers the right to all merchant-
able timber on a particular parcel of land for a period of just
over three years. Before Hambleton Brothers could log the
property, it was sold by one William Abraczinskas, an unau-
thorized individual purporting to be Balkin’s agent, and then
logged by another company. Hambleton Brothers, gaining
nothing for the funds it had paid for the logging rights,
brought suit naming all parties involved both in the timber
contract and in the property transfer, and the district court
granted summary judgment as to defendant Ballinger on all
claims. The court also granted Ballinger’s motions to strike
two documents offered by Hambleton Brothers. Accordingly,
we must also decide whether either of those decisions was an
abuse of the district court’s discretion. We have jurisdiction
pursuant to 28 U.S.C. § 1291, and we affirm in part, and
reverse in part and remand.

                               I

  Hambleton Brothers is a family-owned and operated Wash-
ington timber company founded in the 1950s. James Hamble-
           HAMBLETON BROTHERS LUMBER v. BALKIN ENT.                  1719
ton has thirty-years experience in the timber industry and has
overseen the company’s timber purchases since 1991. Balkin
Enterprises was an Oregon corporation that engaged in real
estate, timber, and racehorse transactions. Jim Ballinger and
Dale Kinsey incorporated Balkin Enterprises in 1992, with
each as a fifty-percent shareholder and Ballinger as Balkin’s
president.

   On January 24, 1994, Hambleton Brothers and Balkin
entered into a Timber Sales Agreement giving Hambleton
Brothers the timber rights to a forty-acre plot in eastern Wash-
ington (“Fruitland property”) until January 31, 1997, for
$170,000. Before purchasing the timber rights and in lieu of
hiring a “timber cruiser” to survey the land, Hambleton Broth-
ers employed Chuck Adams to appraise the Fruitland timber
by relying on a previously completed timber cruise.1 Hamble-
ton Brothers employed Adams to appraise land for timber
value five to ten times between 1993-1995. Adams also
worked for Balkin occasionally as a timber cruiser; Balkin
paid him a finder’s fee for his services. Adams introduced
Kinsey and Ballinger to James Hambleton. Hambleton Broth-
ers’s decision to enter into the timber contract was based in
part on Adams’s appraisal of the timber value and in part on
discussions with Dale Kinsey, but not on any discussion with
Ballinger. Hambleton Brothers did not know at the time of the
contract formation that Balkin Enterprises was also paying
Adams a fee for his services.

   In late 1994, Ballinger told Kinsey he wanted to end his
participation in Balkin, and Ballinger returned to his former
employment. Kinsey assumed control of all Balkin’s assets,
including its office equipment, horses, and title to the Fruit-
  1
    A “timber cruise” is “a statistical analysis of the volume of timber on
a tract, which is obtained by taking plot samples at various intervals and
extrapolating total volumes from those samples.” Victor P. Haley, Seeing
the Forest and the Trees: Buying and Selling Timberland, Prob. and Prop.,
Sept./Oct. 1998, at 18, 19.
1720       HAMBLETON BROTHERS LUMBER v. BALKIN ENT.
land property. However, neither man took steps formally to
dissolve Balkin Enterprises. On July 25, 1995, Ballinger paid
Kinsey $18,469 to cover half of Balkin’s remaining expenses.
Balkin Enterprises was administratively dissolved on Septem-
ber 21, 1995, for failing to renew its corporate status with the
Office of the Secretary of State of Oregon.

   On July 5, 1995, William Abraczinskas signed an unre-
corded warranty deed transferring the Fruitland real estate
from Balkin to Financial Investments, Inc. for ten dollars.
Although Abraczinskas signed the deed purporting to be
Balkin’s vice president, he was not an employee, officer, or
shareholder of Balkin. Ballinger and Kinsey knew Abraczin-
skas and had conducted business with him on a prior occa-
sion, but neither authorized him to engage in any transaction
on behalf of Balkin Enterprises. Financial Investments was
Abraczinskas’s own company. After several other rapid prop-
erty transactions,2 Cascade Pacific Land & Timber bought a
timber deed to the Fruitland real estate and logged the prop-
erty.

   With no timber for its $170,000, Hambleton Brothers filed
suit in the United States District Court for the District of Ore-
gon on December 22, 2000, bringing claims for breach of the
Timber Sales Agreement, interference with economic relations,3
fraud and concealment, unfair and unlawful trade practices
under the Washington Consumer Protection Act (WCPA),
piercing the corporate veil, and shareholder distributions
recoverable pursuant to Or. Rev. Stat. § 60.645. Ballinger was
   2
     On July 7, 1995, Financial Investments deeded the Fruitland property
to Sherry Miles for $129,000, for which Miles signed a promissory note.
Financial Investments sold the note to Great Northwest Investments on
July 12, 1995. Miles deeded the property to MGM Development, Inc. on
February 16, 1996. On August 1, 1996, MGM Development granted a tim-
ber deed for all timber on the Fruitland property to Cascade Pacific Land
& Timber for $32,000.
   3
     Hambleton Brothers’s complaint was later amended to drop the claim
for interference with economic relations as to defendant Ballinger.
           HAMBLETON BROTHERS LUMBER v. BALKIN ENT.                  1721
named as a defendant, along with Balkin Enterprises, Kinsey,
Mr. and Mrs. Abraczinskas, Financial Investments, and Tre-
vor Coxen, the president of Financial Investments. On Octo-
ber 24, 2001, the district court granted Hambleton Brothers’s
motion for entry of default against Balkin and Financial
Investments. On January 10, 2002, Ballinger individually
moved for summary judgment on all claims.

   On February 1, 2002, after the summary judgment motion
was filed, Hambleton Brothers submitted corrections to the
deposition of James Hambleton. The corrections expanded
upon and rewrote portions of James Hambleton’s deposition
testimony, including for the first time new accusations impli-
cating defendant Ballinger. On May 17, 2002, Hambleton
Brothers submitted a declaration from Dale Kinsey. Ballinger
moved to strike both documents.

   In his Findings and Recommendations the magistrate judge
recommended that Ballinger’s motions to strike be granted,
and that Ballinger be granted summary judgment on all
claims. The district court adopted the proposed findings in
their entirety and entered final judgment in favor of Ballinger
pursuant to Federal Rule of Civil Procedure (“FRCP”) 54(b).
This appeal followed.

                                    II

   We first address the district court’s order granting Bal-
linger’s motions to strike the James Hambleton deposition
corrections and the Dale Kinsey declaration, respectively.4
  4
   A district court’s grant of a motion to strike is reviewed for an abuse
of discretion. El Pollo Loco, Inc. v. Hashim, 316 F.3d 1032, 1038 (9th Cir.
2003); see also Maldonado v. U.S. Bank, 186 F.3d 759, 768-69 (7th Cir.
1999).
1722       HAMBLETON BROTHERS LUMBER v. BALKIN ENT.
                                     A

   [1] Federal Rule of Civil Procedure 30(e) states:

      If requested by the deponent or a party before com-
      pletion of the deposition, the deponent shall have 30
      days after being notified by the officer that the tran-
      script or recording is available in which to review
      the transcript or recording and, if there are changes
      in form or substance, to sign a statement reciting
      such changes and the reasons given by the deponent
      for making them. The officer shall indicate in the
      certificate prescribed by subdivision (f)(1) whether
      any review was requested and, if so, shall append
      any changes made by the deponent during the period
      allowed.

FRCP 30(e).5 James Hambleton’s deposition corrections were
signed and notarized on February 1, 2002. Hambleton Broth-
ers argues that the corrections were timely under FRCP 30(e),
because it did not actually receive the deposition transcript
until January 7, 2002. This argument is unavailing. FRCP
30(e) states that the thirty-day correction clock begins upon
notification of availability, not possession. Id. The court
reporter’s affidavit states that Hambleton Brothers was noti-
fied of the deposition transcript’s availability for review at the
latest on December 31, 2001. The corrections were thus prop-
erly due no later than January 30, 2002. See Blackthorne v.
Posner, 883 F. Supp. 1443, 1454 n.16 (D. Or. 1995) (exclud-
ing untimely deposition corrections); Workman v.
Chinchinian, 807 F. Supp. 634, 644-45 (E.D. Wash. 1992)
(same); see also Rios v. Bigler, 67 F.3d 1543, 1552-53 (10th
Cir. 1995) (excluding corrections in part because the record
  5
    A district court’s interpretation of the Federal Rules of Civil Procedure
is reviewed de novo. United States v. 2,164 Watches, More or Less Bear-
ing a Registered Trademark of Guess?, Inc., 366 F.3d 767, 770 (9th Cir.
2004). Our interpretation of FRCP 30(e) is an issue of first impression.
             HAMBLETON BROTHERS LUMBER v. BALKIN ENT.                1723
did not show the plaintiff’s corrections were submitted within
the “mandatory thirty day period”).

   [2] Missing the thirty day deadline by a mere day or two
might not alone justify excluding the corrections in every
case. However, Hambleton Brothers compounded its mistake
with other violations of FRCP 30(e). First, Hambleton Broth-
ers omitted any statement in the deposition errata explaining
the corrections, despite the fact that the plain language of the
Rule requires that a statement giving reasons for the correc-
tions be included. Hambleton Brothers offers no argument to
explain its omission.

   [3] A statement of reasons explaining corrections is an
important component of errata submitted pursuant to FRCP
30(e), because the statement permits an assessment concern-
ing whether the alterations have a legitimate purpose. The
magistrate judge was troubled by the deposition corrections’
seemingly tactical timing—the corrections were submitted
only after Ballinger’s motion for summary judgment was filed
—and by their extensive nature. The absence of any stated
reasons for the changes supports the magistrate judge’s con-
cern that the “corrections” were not corrections at all, but
rather purposeful rewrites tailored to manufacture an issue of
material fact regarding Ballinger and to avoid a summary
judgment ruling in his favor.6 Under our “sham” affidavit
  6
   Several of the twenty-seven James Hambleton deposition corrections
are clearly altered to allege facts sufficient to connect Ballinger where
none before existed. For example:
      Q: What term of the Timber Sales Agreement did Mr. Ballinger
      breach?
      A: Personally, I guess he, he didn’t breach it.
      Submitted corrected A: I don’t know the law but if Mr. Ballinger
      is responsible for Balkin’s actions, then if Balkin breached the
      agreement, Mr. Ballinger breached the agreement.
      Q: What utterances did Mr. Ballinger provide to you that you
      allege deceived you? . . .
1724      HAMBLETON BROTHERS LUMBER v. BALKIN ENT.
rule, “a party cannot create an issue of fact by an affidavit
contradicting his prior deposition testimony.” Kennedy v.
Allied Mut. Ins. Co., 952 F.2d 262, 266 (9th Cir. 1991). We
think this type of “sham” correction is akin to a “sham” affi-
davit. While the language of FRCP 30(e) permits corrections
“in form or substance,” this permission does not properly
include changes offered solely to create a material factual dis-
pute in a tactical attempt to evade an unfavorable summary
judgment. Cf. Combs v. Rockwell Int’l Corp., 927 F.2d 486,
488-89 (9th Cir. 1991) (dismissing with prejudice and grant-
ing Rule 11 sanctions against a party and its counsel because
the attorney, in an effort to avoid summary judgment, made
substantive changes to the party’s deposition testimony in vio-
lation of FRCP 30(e)). The Tenth and Seventh Circuits have
interpreted FRCP 30(e) similarly. See, e.g., Burns v. Bd. of
County Comm’rs, 330 F.3d 1275, 1281-82 (10th Cir. 2003)
(“We see no reason to treat Rule 30(e) corrections differently
than affidavits, and we hold that Burns’s attempt to amend his
deposition testimony must be evaluated under [the sham affi-
davit doctrine].”); accord Garcia v. Pueblo Country Club,
299 F.3d 1233, 1242 n.5 (10th Cir. 2002) (“ ‘The Rule cannot
be interpreted to allow one to alter what was said under oath.
If that were the case, one could merely answer the questions
with no thought at all then return home and plan artful

   A: I don’t know.
   Submitted corrected A: Mr. Ballinger represented to me in 1996
   or 1997 that Balkin still owned the Fruitland property. He acted
   as if he was still involved with Balkin.
   Q: Specifically what conduct did Mr. Ballinger take that improp-
   erly dissolved Balkin Enterprises?
   A: I don’t know.
   Submitted corrected A: Ballinger in the dissolution of Balkin dis-
   tributed assets of Balkin, the Fruitland property, that should not
   have been distributed, and he made me believe, in the 1996/1997
   telephone conversation, that Balkin was still in existence and still
   owned the Fruitland property, which was untrue.
           HAMBLETON BROTHERS LUMBER v. BALKIN ENT.                 1725
responses. Depositions differ from interrogatories in that
regard. A deposition is not a take home examination.’ ”)
(quoting Greenway v. Int’l Paper Co., 144 F.R.D. 322, 325
(W.D. La. 1992)); Thorn v. Sundstrand Aerospace Corp., 207
F.3d 383, 389 (7th Cir. 2000) (“We also believe, by analogy
to the cases which hold that a subsequent affidavit may not be
used to contradict the witness’s deposition, that a change of
substance which actually contradicts the transcript is imper-
missible unless it can plausibly be represented as the correc-
tion of an error in transcription, such as dropping a ‘not.’ ”)
(citations omitted). We agree with our sister circuits’ interpre-
tation of FRCP 30(e) on this point, and hold that Rule 30(e)
is to be used for corrective, and not contradictory, changes.

   Finally, FRCP 30(e) also requires the deponent or the inter-
ested party to request review of the deposition in order to
make corrections. The parties dispute whether Hambleton
Brothers asked to review the transcript for corrections, but no
such request was recorded at the James Hambleton deposi-
tion, nor was it indicated on the deposition certificate of the
officer, as required by FRCP 30(e) and 30(f)(1).7 See Black-
thorne, 883 F. Supp. at 1454 n.16; see also Rios, 67 F.3d at
1552 (noting that the plaintiff failed to provide the certificate
indicating the party requested review of the deposition and
holding that requesting review is an “absolute prerequisite”
for correcting a deposition under FRCP 30(e)).

   [4] We hold that the district court did not abuse its discre-
tion in striking the deposition errata because Hambleton
Brothers failed to comply with the procedural dictates of
FRCP 30(e).
  7
    The magistrate judge made no finding as to whether a request to review
the deposition was properly made, concluding it was unnecessary to
decide the issue because the other procedural problems with the correc-
tions presented sufficient grounds on which to grant the motion to strike.
1726       HAMBLETON BROTHERS LUMBER v. BALKIN ENT.
                                   B

   [5] Hambleton Brothers also appeals the district court’s
order granting Ballinger’s motion to strike the Dale Kinsey
declaration. Some procedural time frame is helpful: Ballinger
moved for summary judgment on January 10, 2002. The mag-
istrate judge ordered that Hambleton Brothers’s summary
judgment response, and all documents in support of that
response, be submitted by April 1, 2002. Oral argument was
held on May 9, 2002 on both the summary judgment and the
motion to strike the James Hambleton corrections. The parties
were granted leave by the magistrate judge to submit further
supplemental briefing on the latter issue only. Hambleton
Brothers then submitted the Kinsey declaration on May 17,
2002, which consisted of further evidence for summary judg-
ment, but submitted no information regarding the timeliness
or conformity of the James Hambleton deposition corrections.
Because the deadline for the summary judgment opposition
lapsed forty-seven days earlier, the Kinsey declaration was
untimely. We hold that the district court did not abuse its dis-
cretion in striking the Kinsey declaration as untimely. See D.
Or. L.R. 7.1(g)(3) (stating that no additional briefing is per-
mitted without the permission of the court); cf. Leong v. Pot-
ter, 347 F.3d 1117, 1125 (9th Cir. 2003) (holding that it is not
an abuse of discretion to enforce court’s procedural rules by
striking a “request for an adverse inference because it was
made in a supplemental brief that was over-length and filed
late”).

                                  III

   We now turn to Hambleton Brothers’s claims dismissed on
summary judgment.8 We address each in turn, beginning with
the breach of contract claim.
  8
  A district court’s grant of summary judgment is reviewed de novo. See
United States v. City of Tacoma, 332 F.3d 574, 578 (9th Cir. 2003). Sum-
mary judgment is appropriate “if the pleadings, depositions, answers to
            HAMBLETON BROTHERS LUMBER v. BALKIN ENT.                    1727
                                     A

   Hambleton Brothers acknowledges that Jim Ballinger was
not a party to the timber contract, and does not allege that
Ballinger personally breached that contract. Instead, Hamble-
ton Brothers’s breach of contract claim is that Ballinger
should be held liable for Balkin’s breach because Ballinger is
the administratively dissolved Balkin’s “successor” and the
timber agreement included a provision binding all “successors
and assigns of Seller and Buyer.”

   [6] Hambleton Brothers provides no authoritative citation
to support its legal contention that Ballinger is the successor
of Balkin, nor does Hambleton Brothers explain why a suc-
cessor (and not Balkin itself) should be liable for the contract
breach. Instead, Hambleton Brothers leaps to the conclusion
that Ballinger must be Balkin’s successor because Balkin was
administratively dissolved. Balkin’s liabilities do not automat-
ically transfer to a “successor” simply because of dissolution.
Oregon law9 on corporate dissolution does not include a pro-
vision making shareholders the successors of a dissolved cor-
poration, or divesting the corporation of its assets or
liabilities. See Or. Rev. Stat. § 60.637(2) (“Dissolution of a
corporation does not: (a) Transfer title to the corporation’s

interrogatories, and admissions on file, together with the affidavits, if any,
show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” Fed. R. Civ.
P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Viewing the
facts in the light most favorable to the nonmoving party, we must deter-
mine whether a genuine issue of material fact exists, and whether the dis-
trict court applied the law correctly. See Fortyune v. Am. Multi-Cinema,
Inc., 364 F.3d 1075, 1080 (9th Cir. 2004). “A ‘scintilla of evidence,’ or
evidence that is ‘merely colorable’ or ‘not significantly probative,’ is not
sufficient to present a genuine issue as to a material fact.” United Steel-
workers of Am. v. Phelps Dodge Corp., 865 F.2d 1539, 1542 (9th Cir.
1989) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50
(1986)).
   9
     Balkin Enterprises was an Oregon corporation.
1728     HAMBLETON BROTHERS LUMBER v. BALKIN ENT.
property [or] . . . (e) Prevent commencement of a proceeding
by or against the corporation in its corporate name”). Rather,
an administratively dissolved corporation continues its corpo-
rate existence for the purposes of “wind[ing] up . . . its busi-
ness and affairs.” Id. § 60.651(3). Such matters include
“[d]ischarging or making provision for discharging its liabili-
ties” and “[d]oing every other act necessary to wind up and
liquidate its business and affairs.” Id. § 60.637(1)(c), (e).
Addressing an alleged contract breach and any accompanying
liability is included in the ambit of Balkin’s wind up of its
affairs. We affirm the district court summary judgment dis-
missal on Hambleton Brothers’s breach of contract claim.

                               B

   We turn to Hambleton Brothers’s claim that Balkin’s cor-
porate veil should be pierced to reach Ballinger. The doctrine
of limited liability is a basic and fundamental rule of corpo-
rate law, and it has served society well by encouraging corpo-
rate enterprise without risk of personal liability for the
corporation’s debts. See, e.g., Anderson v. Abbott, 321 U.S.
349, 362 (1944) (“Limited liability is the rule not the excep-
tion; and on that assumption large undertakings are rested,
vast enterprises are launched, and huge sums of capital
attracted.”). Shareholder protection through the corporate
form is “ingrained in our economic and legal systems” and,
indeed, “no one would claim that the availability of limited
liability [has] played an insignificant part in the expansion of
industry and in the growth of trade and commerce.” See (then-
Professor) William O. Douglas & Carrol M. Shanks, Insula-
tion from Liability Through Subsidiary Corporations, 39 Yale
L.J. 193, 193 (1929).

   We note at the outset that in this diversity case we must
apply Oregon law to the piercing the corporate veil claim, and
that in Oregon, as elsewhere, generally corporate shareholders
are not responsible for the debts of a corporation beyond their
capital contributions. See Or. Rev. Stat. § 60.151. In accor-
          HAMBLETON BROTHERS LUMBER v. BALKIN ENT.          1729
dance with the well-settled social and economic policy behind
limited liability that Justice Douglas describes above, in Ore-
gon piercing the corporate veil “is an extraordinary remedy
which exists as a last resort, where there is no other adequate
and available remedy to repair the plaintiff’s injury.” Amfac
Foods, Inc. v. Int’l Systems & Controls Corp., 654 P.2d 1092,
1098 (Or. 1982) (en banc). Oregon courts have been “ex-
tremely reluctant to disregard the corporate form unless
exceptional circumstances exist.” City of Salem v. H.S.B., 733
P.2d 890, 894 (Or. 1987) (en banc). Under Oregon law, then,
we may hold facts sufficient to pierce the corporate veil only
in exceptional circumstances.

   [7] Oregon courts require three elements to pierce the lim-
ited liability veil and impose corporate liability on a share-
holder:

    (1) The shareholder must have controlled the cor-
    poration; (2) the shareholder must have engaged in
    improper conduct in his exercise of control over the
    corporation; and (3) the shareholder’s improper con-
    duct must have caused plaintiff’s inability to obtain
    an adequate remedy from the corporation.

Rice v. Oriental Fireworks Co., 707 P.2d 1250, 1255 (Or. Ct.
App. 1985); see also Amfac, 654 P.2d at 1101-02.

   [8] A genuine issue of material fact exists regarding the
first element: It is unclear if Ballinger had control of Balkin
during the time when Hambleton Brothers alleges improper
conduct occurred. Ballinger arguably did have control of
Balkin until the end of 1994. At that time Ballinger alleges
that he relinquished control of Balkin entirely to Kinsey,
despite the fact that neither man took any official steps to dis-
solve Balkin, or record Ballinger’s resignation in any formal
manner. Moreover, James Hambleton also testified that Bal-
linger spoke with him on the phone in 1996 or 1997 about the
1730       HAMBLETON BROTHERS LUMBER v. BALKIN ENT.
Fruitland property and never mentioned that he had ceased
control over Balkin.

   Shareholder control is necessary, but not alone sufficient to
pierce the corporate veil. Amfac, 654 P.2d at 1100-01. Even
if the first element of shareholder control is met, to proceed
to trial Hambleton Brothers must still demonstrate that there
is a genuine issue of material fact regarding the remaining two
elements: that Ballinger engaged in “improper conduct” while
in control of Balkin and that Ballinger’s “improper conduct”
caused Hambleton Brothers’s inability to obtain an adequate
remedy from Balkin. Id. at 1101. “Improper conduct” can
include gross undercapitalization, milking or draining of cor-
porate funds, misrepresentation, commingling of funds, hold-
ing out, and the failure to observe corporate formalities. Id. at
1102-03; Salem Tent & Awning Co. v. Schmidt, 719 P.2d 899,
903 (Or. Ct. App. 1986). Even if improper conduct of a share-
holder is shown, a “causal connection” must be shown: The
plaintiff must “demonstrate a relationship between the mis-
conduct and the plaintiff’s injury.” Amfac, 654 P.2d at 1103.

   Hambleton Brothers’s alleges that Ballinger engaged in
three types of “improper conduct”: 1) the sale of the Fruitland
property and subsequent breach of the timber contract; 2) the
“gross undercapitalization” of Balkin; and 3) the improper
“milking” or draining of corporate funds. We address each in
turn.10
  10
     Oregon courts have declined to decide whether all allegations of
improper conduct should be analyzed together or as separate and indepen-
dently sufficient bases for imposing shareholder liability. Or. Pub.
Employees’ Ret. Bd. ex. rel. Or. Pub. Employees’ Ret. Fund v. Simat, Hel-
liesen & Eichner, 83 P.3d 350, 363 n.17, 367 (Or. Ct. App. 2004) (exam-
ining improper conduct allegations separately and holding that improper
“milking” was a sufficient basis upon which to pierce the veil).
         HAMBLETON BROTHERS LUMBER v. BALKIN ENT.         1731
                              1

   Hambleton Brothers’s first “improper conduct” allegation
is that Ballinger was in cahoots with Abraczinskas. Hamble-
ton Brothers contends: 1) that Ballinger was the “prime
mover” in the Fruitland Timber Agreement; and 2) that Bal-
linger “knew and assisted” in the fraudulent sale of the Fruit-
land property by Abraczinskas.

   [9] The record does not support Hambleton Brothers’s alle-
gations. First, there is no evidence Ballinger was the “prime
mover” in the Fruitland timber contract negotiations. While
Ballinger interacted with James Hambleton on past deals, the
two men did not speak regarding the timber contract except,
according to Hambleton Brothers, during one telephone con-
versation after the contract breach. James Hambleton
acknowledged that he did not rely on any representation by
Ballinger in entering the timber agreement with Balkin. And,
while Hambleton Brothers offers evidence that Ballinger and
Abraczinskas had associated in the past, there is nothing in
the record to refute Ballinger’s deposition testimony that he
did not know of Abraczinskas’s unauthorized representation
of Balkin and the transfer of the Fruitland property. Hamble-
ton Brothers’s conjecture of Ballinger’s possible involvement
with Abraczinkskas is insufficient to create a genuine issue of
material fact regarding this type of “improper conduct.”

                              2

   “Improper conduct” sufficient to pierce the corporate veil
can also include the “gross undercapitalization” of a corpora-
tion. Amfac Foods, 654 P.2d at 1101; Stirling-Wanner v.
Pocket Novels, Inc., 879 P.2d 210, 213 (Or. Ct. App. 1994).
Hambleton Brothers argues that Ballinger’s initial capitaliza-
tion of Balkin Enterprises with only $2,500, when compared
to the later Fruitland timber contract with Hambleton Brothers
for $170,000 worth of timber, was gross undercapitalization.
1732     HAMBLETON BROTHERS LUMBER v. BALKIN ENT.
   [10] Oregon courts have elaborated on “gross undercapital-
ization,” emphasizing that “a corporation must have sufficient
capital to cover its reasonably anticipated liabilities, mea-
sured by the nature and magnitude of its undertaking, the risks
attendant to the particular enterprise and normal operating
costs associated with its business.” Gardner v. First Escrow
Corp., 696 P.2d 1172, 1177-78 (Or. Ct. App. 1985) (empha-
ses added); see also Rice, 707 P.2d at 1256 (“A corporation
is inadequately capitalized when its assets are insufficient to
cover its potential liabilities, which are reasonably foresee-
able from the nature of the corporation’s business.”) (empha-
sis added). Abraczinskas’s unauthorized fraudulent sale of
the Fruitland timber was not a “reasonably foreseeable” liabil-
ity, nor a risk associated with the “normal operating costs” of
business.

   Hambleton Brothers relies upon Vuylsteke v. Broan, 17
P.3d 1072, 1074 (Or. Ct. App. 2001), in which the Oregon
Court of Appeals held a corporation’s sole shareholder liable
for the corporation’s default on an employment contract
because the corporation was inadequately capitalized and dis-
regarded corporate formalities. Vuylsteke is inapposite: In that
case, the capitalization of the corporation had failed ade-
quately to cover the foreseeable employment salary and pro-
jected annual costs of the defendant corporation. Id. In sharp
contrast, there is no showing that when Ballinger and Kinsey
formed Balkin Enterprises, they did so without due regard for
projected internal costs. Instead, the loss to Balkin caused by
Abraczinskas, with his complex and covert scheme of fraudu-
lent land transfers, cannot be viewed as reasonably foresee-
able by the incorporators of Balkin. This unexpected liability
stemming from a fraud is not at all akin to a liability for pro-
jected internal costs that were not adequately covered by capi-
talization. Moreover, unlike in Vuylsteke, the record shows
that Ballinger and Kinsey did not disregard statutorily
required corporate formalities. For these reasons, Vuylsteke
does not control this case and our application of Oregon law.
            HAMBLETON BROTHERS LUMBER v. BALKIN ENT.                       1733
   [11] Hambleton Brothers also points to Balkin’s default as
evidence of its undercapitalization. While Balkin was devoid
of any funds when administratively dissolved, “the fact[ ] that
the defendant corporation[ ] [is] now out of business and can-
not pay plaintiff’s judgment [is] not a sufficient basis on
which to conclude that [it was] undercapitalized.” Aero Plan-
ning Int’l., Inc. v. Air Assocs., Inc., 764 P.2d 610, 612 (Or. Ct.
App. 1988). The mere fact that the two entrepreneurs began
their corporation with a small amount of capital is, without
more, insufficient to justify the “extraordinary remedy” of
piercing the veil. Amfac, 654 P.2d at 1098.

                                       3

   [12] “Improper conduct” sufficient to pierce the corporate
veil can include the improper “milking” of a corporation. Id.
at 1102.11 With regard to “milking” as an example of
improper conduct, the Amfac court stated: “Milking: Share-
holders have been held liable for a corporation’s debt because
they have milked a corporation by payment of excessive divi-
dends, by the sale of products to the shareholders at a reduced
price, or by exacting unreasonable management charges.” Id.
(internal citations to other states’ law and federal bankruptcy
law omitted). Hambleton Brothers alleges that Ballinger
improperly drained Balkin’s assets by making distributions,
   11
      “Milking” has been defined as: “To deprive or defraud (a person, etc.)
(from, of money, etc.), esp. by taking regular amounts over a period of
time; to exploit, turn into a source of (freq. illicit) profit, advantage, infor-
mation, etc.; to extract all possible advantage from.” IX Oxford English
Dictionary 772 (2d ed. 2001). A similar concept is the “siphoning” or
“draining” of corporate assets, which are considered in some jurisdictions
to justify piercing the corporate veil under either state or federal law. See,
e.g., Trs. of the Nat’l Elevator Indus. Pension, Health Benefit & Educ.
Funds v. Lutyk, 332 F.3d 188, 194-99 (3d Cir. 2003); Birbara v. Locke,
99 F.3d 1233, 1240 n.7 (1st Cir. 1996); Minn. Power v. Armco, Inc., 937
F.2d 1363, 1367 (8th Cir. 1991); Gibraltar Sav. v. LDBrinkman Corp.,
860 F.2d 1275, 1293-94 (5th Cir. 1988); Wegerer v. First Commodity
Corp. of Boston, 744 F.2d 719, 729 (10th Cir. 1984); Edwards Co. v.
Monogram Indus., Inc., 700 F.2d 994, 998 (5th Cir. 1983).
1734       HAMBLETON BROTHERS LUMBER v. BALKIN ENT.
loans, racehorse purchases, and payments to Adams. Ballinger
counters by pointing to $18,469 he paid Kinsey on July 28,
1995, allegedly to pay his share of Balkin’s wind-up costs.

   [13] Hambleton Brothers offers no specific facts in support
of its general “milking” assertions. There is nothing in the
record indicating that any racehorse purchases or payments to
Adams were improper milking, or indicating a general course
of improper distributions or loans to any insiders, including
Ballinger.

   [14] However, the record includes several 1995 documents
obtained from Balkin’s accountant purporting to show distri-
butions and/or loans from Balkin to Ballinger before or during
the spring of 1995.12 We construe Hambleton Brothers’s argu-
ment to be that these documents are evidence of Ballinger
“milking” of “excessive dividends” from Balkin.13 Even when
this evidence is viewed in the best light for Hambleton Broth-
ers, as we must view it in this summary judgment context, the
Balkin accounting documents, alone and with nothing more,
are an insufficient basis upon which to pierce the corporate
veil, because the quantity and character of the entries are not
sufficient to meet a traditional definition of “milking” of a corpo-
ration.14
   12
      Hambleton Brothers alleges that these documents show a $15,513
draw to Ballinger, entries of $10,232.18 and $11,440.33 in Ballinger’s
“AAA” account, distributions of $15,513 and $4,072.97, and a loan to
Ballinger from Balkin of $15,513. The first document is dated for the “pe-
riod ending 01/31/95.” The others are dated “as of 5/31/95,” “1/1/95-
05/31/95,” or simply “5/31/95.”
   13
      The is no evidence of the other two examples of “milking” noted by
the Amfac court—the sale of products to shareholders at a reduced price
and the exacting of unreasonable management charges. See 654 P.2d at
1102.
   14
      Piercing a corporate veil based on “milking” of “excessive dividends”
makes sense in cases of corporate manipulation where corporate assets are
systematically and extensively removed from the corporation. See, e.g.,
Stephen B. Presser, Piercing the Corporate Veil § 1:8, at 1-49 (2004)
           HAMBLETON BROTHERS LUMBER v. BALKIN ENT.                   1735
   Moreover, these alleged 1995 distributions did not cause
Balkin’s default on the timber contract with Hambleton
Brothers; Abraczinskas’s fraudulent scheme of land transfers
did. See Amfac, 654 P.2d at 1103 (holding that, to show a
“causal connection,” the plaintiff must “demonstrate a rela-
tionship between the misconduct and the plaintiff’s injury”).
The documents pre-date Abraczinskas’s unauthorized July 5,
1995 sale of the Fruitland property and thus Balkin’s subse-
quent contract breach. In fact, at the time of the alleged “milk-
ing,” Balkin had no outstanding debts, to Hambleton Brothers
or to anyone else. Cf. Stephen B. Presser, Piercing the Corpo-
rate Veil, § 1:8, at 1-49 n.10 (2004) (describing the “classic”
milking situation as one where a shareholder “transfers funds
or resources to himself at a time when debts are outstanding
to outsider creditors”). Hambleton Brothers does not argue
otherwise; it notes only that, but for these alleged 1994-1995
dividends to Ballinger, Balkin would have at least some capi-
tal with which to pay a part of its debt. This in and of itself
is insufficient to show the necessary “causal connection”
between the alleged “milking” of distributions and Hambleton
Brothers’s injury. Id. at 1103.

(describing “milking cases” as cases “where shareholders systematically
withdraw capital from their corporations without regard to the needs of the
business”) (emphasis added). For example, the case cited in Amfac to rep-
resent this type of “milking” concerned over nine million dollars in divi-
dends “milked” over the course of two years. 654 P.2d at 1102 (citing
Burton v. Roos, 20 F. Supp. 75 (W.D. Tex. 1937), aff’d sub nom. Texas
Co. v. Roos, 93 F.2d 380 (5th Cir. 1937)). Similarly, the only case in
which an Oregon court has pierced the veil based on the improper conduct
of “milking” concerned the “milking” of two million dollars in corporate
assets, which materially affected the corporation’s prospect of attracting
ten million dollars in investment, and consequently caused the corporation
to default on a contractual obligation. Or. Pub. Employees’ Ret. Bd. ex.
rel. Or. Pub. Employees’ Ret. Fund, 83 P.2d at 365-67. The modest num-
ber of alleged distributions or loans challenged as “milking” in this case,
even if these are assumed to be wrongful and not merely an accounting
reclassification of past shareholder loans to Ballinger, are not of a suffi-
cient amount or frequency to be considered a “milking” of the corporation.
1736        HAMBLETON BROTHERS LUMBER v. BALKIN ENT.
   [15] Finally, even if the accounting documents were suffi-
cient evidence of “milking” and Hambleton Brothers could
satisfy the causation element required to create a genuine
issue of material fact, Hambleton Brothers has another statu-
tory remedy available, and one entirely congruent with the
alleged wrong. The adequate statutory remedy is reflected in
Hambleton Brothers’s claim under Or. Rev. Stat. § 60.645,
which allows for the enforcement of the default judgment that
Hambleton Brothers obtained against Balkin by potentially
recouping any shareholder distributions made to Ballinger
during liquidation. See Section III.C. infra.15 The Oregon
courts explicitly have held that the “extraordinary remedy” of
piercing the corporate veil is only to be granted as “a last
resort, where there is no other adequate and available remedy
to repair the plaintiff’s injury.” Amfac, 654 P.2d at 1098
(emphasis added).16 In this case, as we discuss further below,
there is another available remedy under which Hambleton
Brothers may recover the alleged dividends to Ballinger.

                                      4

   [16] In sum, we hold that Hambleton Brothers has not
shown a genuine issue of material fact on the element of
improper conduct by shareholders. Hambleton Brothers has
also failed to show a fact issue on the element that improper
conduct of shareholders caused the injury for which Hamble-
ton Brothers seeks to establish shareholder Ballinger’s liabil-
ity for Balkin’s corporate debt. We affirm the district court’s
summary judgment defeating Hambleton Brothers’s attempt
to pierce the corporate veil.
  15
      As we discuss in more detail in Section III.C below, the 1995 account-
ing documents are sufficient to raise a genuine issue of material fact on
Hambleton Brothers’s claim under Or. Rev. Stat. § 60.645.
   16
      Specifically with regard to “milking” as a form of possible improper
conduct, the Amfac court advised that: “Insofar as milking is concerned,
in many instances readily effective independent theories of recovery may
exist, such as a creditor’s bill, a derivative suit, or a direct claim against
directors.” 654 P.2d at 1102 n. 16.
           HAMBLETON BROTHERS LUMBER v. BALKIN ENT.                  1737
                                    C

   [17] We next address Hambleton Brothers’s claim under
Or. Rev. Stat. § 60.645. That statutory section provides that
“[a] claim against a dissolved corporation . . . may be
enforced: . . . (2) if the assets have been distributed in liquida-
tion, against the shareholder of the dissolved corporation to
the extent of the shareholder’s pro rata share of the claim or
the corporate assets distributed to the shareholder in liquida-
tion, whichever is less.” Even if a corporation is administra-
tively dissolved, it may liquidate assets. Id. § 60.637(1) (“A
dissolved corporation continues its corporate existence but
may not carry on any business except that appropriate to wind
up and liquidate its business and affairs . . . .” ). Under section
60.645(2), if Ballinger, a Balkin shareholder, received any
distributions from Balkin in liquidation, then Hambleton
Brothers could potentially enforce the default judgment it
obtained against Balkin by recouping all or part of those dis-
tributions from Ballinger.

   Hambleton Brothers argues that it should be entitled to col-
lect from Ballinger more than $25,000 pursuant to Or. Rev.
Stat. § 60.645, relying on the aforementioned 1995 account-
ing documents purporting to show distributions and loans
from Balkin to Ballinger. The record contains no accompany-
ing testimony or financial statement explaining these docu-
ments.17 The magistrate judge failed to address these
accounting documents, even though they were properly filed,
  17
     The first document is entitled “Balkin Enterprises, Inc. Summary Trial
Balance Period Ending 01/31/95.” It includes two entries listing Ballinger
for a “draw” of $15,513.08 and another for an “AAA” account of J. Bal-
linger at $10,323.18. The second document is entitled “Balkin Ent. AJE’s
SYE 05/31/95.” One entry appears to say “Distributions-Ballinger” and
lists $15,513.00. The third document is entitled “Balkin Enterprises, Inc.
Balance Sheet AS OF 05/31/95.” Under the heading “EQUITY” is an
entry for $11,440.03- in the “AAA” account of J. Ballinger. The last docu-
ment is entitled “Federal Statements Balkin Enterprises, Inc.” Under the
heading “Loans to Shareholders-J. Ballinger” is listed $15,513.
1738      HAMBLETON BROTHERS LUMBER v. BALKIN ENT.
relied upon in Hambleton’s motion opposing summary judg-
ment, and specifically discussed at summary judgment oral
argument. Ballinger testified that, after he left Balkin in late
1994 he did not receive any benefits or assets from the com-
pany. He also paid Kinsey $18,469 to cover half of Balkin’s
remaining wind-up expenses in July 1995.

   [18] The dispositive question is whether these accounting
documents—viewed in the light most favorable to Hambleton
Brothers—are of sufficient caliber to raise a genuine issue of
material fact concerning whether Ballinger actually received
any distributions from Balkin after 1994. In oral argument
Ballinger’s counsel argued that these documents were
accounting reclassifications of an earlier loan from Balkin to
Ballinger, that the reclassifications were made during wind up
of the corporation, and that these entries do not reflect actual
distributions during dissolution. However, the record contains
no evidence that supports these assertions other than Bal-
linger’s general testimony that he left Balkin in late 1994 and
did not subsequently receive any profits from the corporation.
If indeed Ballinger departed as he stated in his sworn testi-
mony, then it may be possible that the accounting records of
the 1995 distributions to Ballinger were required by generally
accepted accounting principles, or otherwise were desirable,
to reclassify prior unpaid insider loans to Ballinger made
before he departed. However, the record before us is blank on
that issue, and is not developed with any fact sufficient to per-
mit a non-speculative determination by us. We hold that the
1995 accounting documents on their face showing distribu-
tions to Ballinger are sufficient to create a genuine issue of
material fact as to whether Ballinger received distributions
from Balkin in liquidation, which Hambleton Brothers poten-
tially could recoup pursuant to Or. Rev. Stat. § 60.645(2). We
reverse and remand as to this claim on this limited issue; the
district court may hold such hearings as are appropriate to
determine the reasons for the 1995 entries in Balkin’s books
showing distributions to Ballinger, and thereafter apply Ore-
gon law to the facts as so determined.
            HAMBLETON BROTHERS LUMBER v. BALKIN ENT.                 1739
                                    D

   We next turn to Hambleton Brothers’s fraudulent conceal-
ment claim.18 Hambleton argues that Ballinger failed to dis-
close: (1) that Balkin was paying Adams a percentage of the
timber estimate price “under the table;” (2) in the 1996/1997
phone conversation, that he had left Balkin or no longer repre-
sented Balkin; and (3) Abracinzkas’s sale of the Fruitland
property.

   A fraud claim under Washington law19 must include nine
elements:

       (1) A representation of an existing fact; (2) its mate-
       riality; (3) its falsity; (4) the speaker’s knowledge of
       its falsity or ignorance of its truth; (5) his intent that
       it should be acted on by the person to whom it is
       made; (6) ignorance of its falsity on the part of the
       person to whom it is made; (7) the latter’s reliance
       on the truth of the representation; (8) his right to rely
       upon it; and (9) his consequent damage.

Kirkham v. Smith, 23 P.3d 10, 13 (Wash. Ct. App. 2001); see
also Hilton v. Mumaw, 522 F.2d 588, 597 (9th Cir. 1975).
Hambleton Brothers proffers no evidence that would meet the
materiality, knowledge, intent, and reliance elements of a
  18
      Hambleton Brothers argued below that Ballinger committed both
fraudulent nondisclosure and fraudulent misrepresentation. The district
court correctly concluded that any claim of affirmative misrepresentation
by Ballinger was without any basis in the record: Hambleton could not
have relied on any statement (false or otherwise) by Ballinger when enter-
ing into the timber agreement because Ballinger and James Hambleton did
not discuss the contract until at least two years later. Hambleton Brothers
does not press this affirmative misrepresentation argument on appeal,
instead framing its argument solely in terms of nondisclosure or conceal-
ment by Ballinger.
   19
      The parties agree that Washington law applies to the fraudulent con-
cealment claim.
1740     HAMBLETON BROTHERS LUMBER v. BALKIN ENT.
fraud claim necessary to withstand summary judgment. First,
regarding Balkin’s payment of Adams, we fail to see the pay-
ment’s relevance with regard to the damages at issue in this
case, which stem from the unauthorized sale of the Fruitland
property. If Hambleton Brothers sought damages for Balkin’s
misrepresentation of the Fruitland timber’s worth in the initial
contract negotiations, the role of Adams would be of great
import. However, there is no indication that Hambleton
Brothers was dissatisfied with the timber purchase price or
contract, only that it had no opportunity to log the property.
Hambleton Brothers’s allegation that Ballinger intended to
deceive it with Balkin’s payment to Adams of a finder’s fee
is also unsupported.

   Second, regarding Ballinger’s concealment of his departure
from Balkin in the 1996/1997 phone conversation, there is no
evidence that Ballinger intended to conceal anything, or that
Hambleton relied on any representation (or lack thereof) by
Ballinger. In fact, James Hambleton testified that he did not
rely on Ballinger, but instead spoke subsequently with Kinsey
for clarification on Balkin’s intent.

   [19] Finally, Hambleton Brothers attempts to connect Bal-
linger to the fraudulent sale made by Abraczinskas, arguing
that Ballinger should have disclosed the sale. Again, Hamble-
ton Brothers did not offer any evidence that Ballinger knew
of the unauthorized Fruitland property sale, or to dispute Bal-
linger and Kinsey’s statements that they had no knowledge of
and did not authorize Abraczinskas’s actions. We affirm the
district court’s grant of summary judgment on the fraudulent
concealment claim.

                               E

   [20] Lastly, we address Hambleton Brothers’s WCPA
claim. The WCPA prohibits “[u]nfair methods of competition
and unfair or deceptive acts or practices in the conduct of any
trade or commerce.” Wash. Rev. Code § 19.86.020. In order
         HAMBLETON BROTHERS LUMBER v. BALKIN ENT.             1741
to allege a claim pursuant to the WCPA, a plaintiff must
show: “(1) unfair or deceptive act or practice; (2) occurring in
trade or commerce; (3) public interest impact; (4) injury to
plaintiff in his or her business or property; (5) causation.”
Hangman Ridge Training Stables, Inc. v. Safeco Title Ins.
Co., 719 P.2d 531, 533 (Wash. 1986). All five elements must
be alleged to support a WCPA claim. Id. at 535. Assuming,
without deciding, that the other WCPA elements are met,
Hambleton Brothers offers no evidence that can support the
public interest impact element of a WPCA claim. “Ordinarily,
a breach of a private contract affecting no one but the parties
to the contract is not an act or practice affecting the public
interest.” Id. at 538. However, if there is a “likelihood” that
other plaintiffs will be injured similarly, a private, contract
breach could still impact the public interest. Id. The factors
indicating a public interest impact are:

    (1) Were the alleged acts committed in the course of
    defendant’s business? (2) Did defendant advertise to
    the public in general? (3) Did defendant actively
    solicit this particular plaintiff, indicating potential
    solicitation of others? (4) Did plaintiff and defendant
    occupy unequal bargaining positions?

Id. Hambleton Brothers offers no evidence of active solicita-
tion or public advertising by Ballinger. There is also no evi-
dence that the parties occupied unequal bargaining positions.
To the contrary, Hambleton Brothers was actually the more
experienced party, with fifty years in the timber industry,
thirty by James Hambleton personally. As we see it the record
before the district court, even when all Hambleton Brothers’s
evidence is credited and reasonable inferences are given
thereon, shows nothing more than a private dispute, and no
adequate public interest basis to invoke the WCPA.

                              IV

  We hold that the district court did not abuse its discretion
by granting defendant Ballinger’s motions to strike the James
1742     HAMBLETON BROTHERS LUMBER v. BALKIN ENT.
Hambleton deposition errata or the Dale Kinsey declaration.
On Hambleton Brothers’s claims of breach of contract, pierc-
ing of the corporate veil, fraudulent concealment, and unfair
or deceptive trade practices pursuant to the Washington Con-
sumer Protection Act, the district court’s grant of summary
judgment is AFFIRMED. On Hambleton Brothers claim
under Or. Rev. Stat. § 60.645, we hold that Hambleton Broth-
ers has alleged facts sufficient to create a genuine issue of
material fact and we therefore REVERSE the district court’s
grant of summary judgment on the Or. Rev. Stat. § 60.645
claim, and we REMAND for further proceedings not incon-
sistent with our decision.

 AFFIRMED in part, REVERSED in part, and
REMANDED.